Exhibit 10.27

SECOND AMENDED AND RESTATED ALH HOLDING INC.

STOCK PURCHASE AND ROLLOVER INVESTMENT PLAN1

SECTION 1.

PURPOSE

The purpose of this Plan (as such term and any other capitalized terms used
herein without definition are defined in Section 2) is to foster and promote the
long-term financial success of the Company and the Subsidiaries and materially
increase stockholder value by encouraging and providing for the acquisition of
an ownership interest in the Company by Employees.

SECTION 2.

DEFINITIONS

Whenever used herein, the following terms shall have the respective meanings set
forth below:

Board: the Board of Directors of the Company.

Closing Date: as defined in the UPA.

Committee: the Compensation Committee of the Board or, if there shall not be any
committee then serving, the Board.

Common Stock: the Common Stock of the Company, par value $.01 per share.

Company: ALH Holding Inc., a Delaware corporation, and any successor thereto.

Employee: any officer or other key employee of the Company or any Subsidiary.

Fair Market Value: If no Public Offering has occurred, the fair market value of
a share of Common Stock as determined in accordance with the Stockholders
Agreement. Following a Public Offering, the Fair Market Value, on any date of
determination, shall mean the average of the closing sales prices for a share of
Common

 

1

The Plan was adopted on January 27, 2005. It was amended on June 27, 2006, and
amended and restated December 21, 2007. This Second Amended and Restated Plan
was adopted on January 31, 2008.



--------------------------------------------------------------------------------

Stock as reported on a national exchange for each of the ten business days
preceding the date of determination or the average of the last transaction
prices for a share of Common Stock as reported on a nationally recognized system
of price quotation for each of the ten business days preceding the date of
determination. In the event that there are no Common Stock transactions reported
on such exchange or system on such date, Fair Market Value shall mean the
closing price on the immediately preceding date on which Common Stock
transactions were so reported.

Management Subscription Agreement: the Management Subscription Agreement, dated
as of the Closing Date, among the Company and certain stockholders of the
Company, as the same may be amended from time to time, and any written agreement
to subscribe for Common Stock pursuant to the Plan between any Employee and the
Company.

OTPP: Ontario Teachers’ Pension Plan Board, an entity without share capital
organized under the laws of Ontario, Canada.

Participant: any Employee (or a person or entity related to such Employee)
designated by the Committee to participate in the Plan.

Plan: this Second Amended and Restated ALH Holding Inc. Stock Purchase and
Rollover Investment Plan, as set forth herein and as the same may be amended
from time to time in accordance with its terms.

Public Offering: a public offering pursuant to an effective registration
statement filed with the Securities and Exchange Commission that covers shares
of Common Stock that, after the closing of such public offering, will be traded
on the New York Stock Exchange, the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation System.

Registration Rights Agreement: the Registration Rights Agreement, dated as of
the Closing Date, among the Company, OTPP and certain other stockholders of the
Company, as the same may be amended from time to time.

Rollover Amount: as defined in the UPA.

Rollover Sellers: as defined in the UPA.

Rollover Shares: as defined in the UPA.

Stockholders Agreement: the Stockholders Agreement, dated as of the Closing
Date, among the Company, OTPP and certain other stockholders of the Company, as
the same may be amended from time to time.

Subsidiary: any corporation or other entity a majority of whose outstanding
voting securities is owned, directly or indirectly, by the Company.

 

2



--------------------------------------------------------------------------------

UPA: the Unit Purchase Agreement, dated as of December 7, 2004, by and among
Alliance Laundry Holdings LLC, its Securityholders and the Company.

SECTION 3.

ELIGIBILITY AND PARTICIPATION

Participants in the Plan shall be those Employees (or persons or entities
related to such Employees) designated by the Committee. The selection of an
Employee as a Participant shall neither entitle such Employee to, nor disqualify
such Employee from, participation in any other award or incentive plan of the
Company or any Subsidiary.

SECTION 4.

ADMINISTRATION

4.1. Administration. The Committee shall be responsible for the administration
of the Plan. The Committee shall have discretionary authority to prescribe,
amend and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, to interpret the Plan and to make all other determinations necessary or
advisable for the administration and interpretation of the Plan and to carry out
its provisions and purposes. Any determination, interpretation or other action
made or taken (including any failure to make any determination or
interpretation, or take any other action) by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all persons and shall be given deference in any proceeding with respect
thereto. The Committee may consult with legal counsel, who may be counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.

SECTION 5.

STOCK SUBJECT TO PLAN

5.1. Number. The number of shares of Common Stock available for purchase (either
for cash or through rollover investment) under the Plan may not exceed 135,000
shares of Common Stock. The shares of Common Stock to be delivered under the
Plan may consist, in whole or in part, of shares held in treasury or authorized
but unissued shares not reserved for any other purpose.

 

3



--------------------------------------------------------------------------------

SECTION 6.

STOCK PURCHASES AND ROLLOVER INVESTMENTS

6.1. Rollover Investments. Participants who are Rollover Sellers shall have the
opportunity to acquire Rollover Shares of Common Stock as of the Closing Date in
respect of their Rollover Amounts as determined by the Committee.

6.2. Other Stock Purchases. To the extent determined by the Committee,
Participants shall also have the opportunity to purchase shares of Common Stock
other than Rollover Shares at a purchase price equal to the Fair Market Value of
such shares.

6.3. Payment / Other Agreements. The Committee shall establish procedures
governing the acquisition of Rollover Shares and the purchase of other shares of
Common Stock pursuant to the Plan. Unless otherwise determined by the Committee,
Participants acquiring shares of Common Stock pursuant to the terms of the Plan
shall be required to enter into the following agreements governing the
acquisition of such shares: (i) a Management Subscription Agreement, (ii) the
Stockholders Agreement and (iii) the Registration Rights Agreement.

SECTION 7.

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

7.1. In General. The Committee may at its discretion at any time and from time
to time alter, amend, suspend, or terminate the Plan in whole or in part.

SECTION 8.

MISCELLANEOUS PROVISIONS

8.1. No Guarantee of Employment or Participation; No Additional Compensation for
Loss of Rights Under Plan. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary. No Employee shall
have a right to be selected as a Participant, or, having been so selected, to
receive any future awards or entitlements from the Company or any Subsidiary.

8.2. Indemnification. Each person who is or shall have been a member of the
Board or the Committee (an “Indemnified Person”) shall be indemnified and held
harmless by the Company against and from any loss, cost, liability or expense
that may be imposed upon or reasonably incurred by such Indemnified Person in
connection with or resulting from any claim, action, suit or proceeding to which
such Indemnified Person

 

4



--------------------------------------------------------------------------------

may be made a party or in which such Indemnified Person may be involved by
reason of any action taken or failure to act under the Plan or any option
agreement and against and from any and all amounts paid by such Indemnified
Person in settlement thereof, with the Company’s approval, or paid by such
Indemnified Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnified Person; provided that, such Indemnified
Person acted in good faith and in a manner such Indemnified Person reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal proceeding had no reasonable cause to believe his or her
conduct was unlawful; provided further that, such Indemnified Person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such Indemnified Person undertakes to handle and defend it on such
Indemnified Person’s own behalf. Expenses, including attorneys’ fees, incurred
by an Indemnified Person in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of the Indemnified Person to repay such amount if it
shall ultimately be determined that he or she is not entitled to be indemnified
by the Company. The foregoing right of indemnification shall not be exclusive
and shall be independent of any other rights of indemnification to which such
Indemnified Person may be entitled under the Company’s Articles of Incorporation
or By-laws, by contract, as a matter of law or otherwise.

8.3. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees in cash or property.

8.4. Governing Law. The Plan, and all agreements hereunder, shall be governed by
and construed in accordance with the law of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws.

8.5. Securities Law Compliance. Instruments evidencing the acquisition of Common
Stock under the Plan may contain such provisions, not inconsistent with the
Plan, as the Committee deems advisable to ensure compliance with all applicable
securities laws, including a requirement that a Participant represent to the
Company in writing that such Participant is acquiring such shares for such
Participant’s own account for investment only and with no present intention to
transfer, sell or otherwise dispose of such shares except such disposition by a
legal representative as shall be required by will or the laws of any
jurisdiction in winding up the estate of such Participant. Such shares shall be
transferable only if the proposed transfer shall be permissible pursuant to the
Plan and the Stockholders Agreement and if, in the opinion of counsel
satisfactory to the Company, such transfer at such time will be in compliance
with all applicable securities laws.

8.6. Freedom of Action. Nothing in the Plan or any agreement entered into
pursuant to this Plan shall be construed as limiting or preventing the Company
or any Subsidiary from taking any action with respect to the operation or
conduct of its business that it deems appropriate or in its best interest.

 

5



--------------------------------------------------------------------------------

8.7. No Fiduciary Relationship. Nothing contained in the Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or any Subsidiary and any
Participant or executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons.

8.8. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

 

6